internal_revenue_service number release date index number ----------------------------------------------- -------------------------------------- ---------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc psi b07 plr-136568-05 date date ----------------------- y -------------------------------------------------z ----------------------- --------------------------------------------------------------------------------------------------------------------------- site ------------------------------ site ------------------------------- site --------------------------- year ------- legend taxpayer ------------------------------------------------x ---- -- a ---- b ----------------------------------------------------------------------------------- c d e f g h j k l m dear ------------------ taxpayer requesting rulings under sec_29 of the internal_revenue_code ----------------------- ------------------------------------------ ----------------------- ------------------------------------------------date ---------------------- -----------------------------------------------date ------------------------- ------------------ ------------------------------------- ------------------------ ------------------------------------------------date --------------------- ------------------------------------------------date ----------------- --------------------------------------------- ------------------------ ------------------------------- ----------------------- -------------------------------------------plr ----------------------- plr ----------------------- ----------------------- date --------------------------- date -------------------- date -------------------------- ------------------------------------ date ------------------- date ------------------- date -------------- this letter is in response to your letter dated date submitted on behalf of the facts as represented by taxpayer and taxpayer’s authorized taxpayer is a limited_liability_company that is classified as a partnership for tax plr-136568-05 representatives are as follows purposes taxpayer is an accrual_method taxpayer with a calendar taxable_year a and b are the members of taxpayer a which owns x percent of taxpayer is a limited_liability_company that for tax purposes is disregarded as an entity separate from its single owner c b owns the remaining y percent of taxpayer the sole asset of taxpayer is its ownership_interest in d a limited_liability_company which for federal tax purposes is disregarded as an entity separate from taxpayer d's sole asset is the facility at issue in this request the facility was constructed in year for e to serve as a demonstration plant the facility began production in year at site on date b contributed the facility to f which then moved the facility to site on date b and f received plr-1 which states accordingly based on the representations of taxpayer and taxpayer’s authorized representative including the preponderance of taxpayer’s test results we conclude as follows the fuel to be produced in taxpayer’s facility using the described production process will result from a significant chemical change in coal transforming the coal fines into a solid synthetic_fuel from coal and thus will be a qualified_fuel within the meaning of sec_29 and because taxpayer will own operate and maintain the facility and the facility was placed_in_service after date taxpayer will be entitled to the sec_29 credit for the production of the qualified_fuel from the facility that is sold to an unrelated_person before date on date g purchased the facility from f and contributed it to its subsidiary h pursuant to the purchase and sales agreement the facility was moved to site after being tested to ensure that it had been properly reassembled at site the facility began production in date on date h received plr-2 which ruled on the issues addressed by this letter on date because h was unable to meet its payment obligations to f h surrendered possession of the facility to f f contributed the facility to taxpayer in exchange for a x percent interest in taxpayer and the issuance of a y percent interest in taxpayer for its general_partner b of the transaction taxpayer contributed the facility to d in exchange for a total equity_interest in d on date the sale of f's interest in taxpayer to a was completed and the facility recommenced production on date the sale of f's interest in taxpayer to a requires a to make certain fixed and contingent cash payments taxpayer represents on date a was formed by c to acquire f's interest in taxpayer in anticipation the facility is currently located at site pursuant to a lease agreement with j a plr-136568-05 that the net present_value of the fixed payments exceed fifty percent of the total purchase_price of the interest in taxpayer party unrelated to d on date taxpayer replaced the facility’s briquetter rolls and hydraulic motors due to the effects of normal wear_and_tear the facility continues to utilize all of its original major components taxpayer has represented that the fair_market_value of the original property comprising the facility is more than percent of the facility 's total fair_market_value the cost of the new property plus the value of the original property the facility is operated and maintained on d's behalf by k pursuant to an operating_agreement under a synfuel purchase agreement d sells the synthetic_fuel produced by the facility to j taxpayer has supplied a detailed description of the process employed at the c plans to transfer a z membership interest in taxpayer to l l is a member_of_an_affiliated_group of corporations that file a consolidated federal_income_tax return with m as its parent after the transfer l will assume a proportionate amount of the rights and obligations of the members of taxpayer as specified in the amended and restated limited_liability_company agreement of taxpayer facility as described the facility and the process implemented in the facility including the chemical reagent meet the requirements of revproc_2001_34 2001_22_irb_1293 a recognized expert in combustion coal and chemical analysis has performed numerous tests on the coal used at the facility and the synthetic_fuel produced at the facility and has submitted reports in which the expert concludes that significant chemical changes take place with the application of the process to the coal including the alternative chemical reagents taxpayer with use of the process expects to maintain a level of chemical change in the production of synthetic_fuel that is determined through similar analysis by experts to be a significant chemical change taxpayer has requested the following rulings the replacement of the rollers at the facility will not result in a new placed_in_service_date for the facility for purposes of sec_29 provided that the fair_market_value of the property used at the original facility continues to be more than percent of the facility’s total fair_market_value taking into account relocation and replacements the cost of the new equipment included in the facility plus the value of the property used at the original facility the sec_29 credits to which owner llc is entitled will pass through and be allocated among members of owner llc under the principles of sec_702 and in accordance with each members’ interest in the profits and losses of taxpayer as provided in the llc agreement plr-136568-05 the only factual changes that have occurred since the issuance of the prior rulings are the replacement of the facility’s briquetter rolls and hydraulic motors and the proposed sale of an interest in taxpayer to l as described in the ruling_request the prior rulings are not affected by the replacement of the facility’s briquetter rolls and hydraulic motors and the proposed sale of an interest in taxpayer to l as described in the ruling_request ruling_request to qualify for the sec_29 credit the facility must be placed-in-service before date pursuant to a binding written contract in effect before date although sec_29 does not define placed_in_service the term has been defined for purposes of the deduction for depreciation and the investment_tax_credit for these purposes property is deemed to have been placed_in_service in the taxable_year that the property is placed in a condition or state of readiness and availability for a specifically assigned function sec_1_167_a_-11 and sec_1_46-3 of the income_tax regulations accordingly taxpayer’s facility will be deemed to have been placed-in-service for purposes of sec_29 on the date that the facility was first placed in a condition or state of readiness and availability to produce a qualified_fuel revrul_94_31 1994_1_cb_16 concerns sec_45 which provides a credit for electricity produced from certain renewable resources including wind the credit is based on the amount of electricity produced_by_the_taxpayer at a qualified_facility during the 10-year period beginning on the date the facility was originally placed-in-service and sold by the taxpayer to an unrelated_person during the taxable_year revrul_94_31 holds that for purposes of sec_45 a facility qualifies as originally placed-in-service even though it contains some used_property provided the fair_market_value of the used_property is not more than percent of the facility's total value the cost of the new property plus the value of the used_property revrul_94_31 concerns a factual context similar to the present situation consistent with the holding in revrul_94_31 because the facility was placed-in- service prior to date within the meaning of sec_29 relocation of the facility after date or replacement of parts of the facility after that date will not result in a new placed-in-service date for the facility or otherwise prevent the facility from continuing to be treated as originally placed-in-service prior to date if the fair_market_value of the property used at the original facility is more than percent of the facility’s total market_value immediately following the relocation or replacement the cost of the new equipment included in the facility plus the value of the property used at the original facility revrul_94_31 describes a windfarm that consists of an array of wind turbines towers pads transformers roadways fencing on-site power collection systems and monitoring and meteorological equipment notwithstanding that the windfarm plr-136568-05 consisted of all of these items the ruling concludes that the facility for purposes of sec_45 is confined to the property on the windfarm necessary for the production of electricity from wind_energy emphasis added the present situation is similar to revrul_94_31 thus for purposes of determining the facility's total fair_market_value at the time of relocation or replacement a facility consists of the process equipment directly necessary for the production of the qualified_fuel starting at the immediate input of the coal and chemical reagents to the pug mills or mixers including any coal hoppers and reagent tanks directly feeding the pug mills or mixers through the output from the briquetters or other forming equipment including output hoppers if any hence the facility's total fair_market_value includes the process equipment such as pugmills or mixers the briquetters or other forming equipment the equipment necessary to interconnect such equipment the electrical instrumentation control systems and auxiliaries related to such equipment including the structures that house such electrical instrumentation and control systems the foundation platform s for the above- referenced equipment and an appropriate allocation of the engineering project management overhead and other costs assignable to the relocation of such equipment and construction the facility's total fair_market_value does not include costs associated with the purchase and installation of equipment that supports the operation of the facility but is not directly necessary for the production of the qualified_fuel such as coal beneficiation or preparation equipment eg crushers screens dryers or scales other material handling or conveying equipment eg stacking tubes transfer towers storage bunkers mobile equipment or conveyors certain site improvements eg fencing lighting earthwork paving separate office and bathhouse trailers for facility personnel and buildings if a building for purposes of sec_168 of the code and other administrative assets sampling and quality control are necessary for operational control of a production facility however a particular type of sampling equipment generally is not necessary for the production of qualified_fuel thus the costs of sampling equipment are excluded from the facility's total fair_market_value unless the particular sampling equipment is necessary for operational control of the facility consistent with the holding in revrul_94_31 because taxpayer’s facility was placed-in-service prior to date within the meaning of sec_29 relocation of the facility to a different location or replacement of part of the facility after date will not result in a new placed-in-service date for the facility for purposes of sec_29 provided the fair_market_value of the original property is more than of the facility's total fair_market_value at the time of relocation or replacement the cost of the new equipment included in the facility plus the value of the used_property ruling_request sec_29 allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer plr-136568-05 sec_7701 provides that taxpayer means any person subject_to any internal revenue tax generally under sec_7701 the term person includes an individual a_trust estate partnership_association company or corporation sec_702 provides that each partner determines the partner's income_tax by taking into account separately the partner's_distributive_share of the partnership's other items of income gain loss deduction or credit to the extent provided by regulations prescribed by the secretary sec_1_702-1 provides that the distributive_share is determined as provided in sec_704 and sec_1_704-1 sec_704 provides that a partner's_distributive_share of income gain loss deduction or credit is except as otherwise provided in chapter of subtitle a of title_26 determined by the partnership_agreement sec_704 provides that a partner's_distributive_share of income gain loss deduction or credit or item thereof is determined in accordance with the partner's_interest_in_the_partnership determined by taking into account all facts and circumstances if the partnership_agreement does not provide as to the partner's_distributive_share of income gain loss deduction or credit or item thereof or the allocation to a partner under the agreement of income gain loss deduction or credit or item thereof does not have substantial economic_effect sec_1_704-1 provides that allocations of tax_credits and tax_credit recapture except for sec_38 property are not reflected by adjustments to the partners' capital accounts thus these allocations cannot have economic_effect under sec_1 b ii b and the tax_credits and tax_credit recapture must be allocated in accordance with the partners' interests in the partnership as of the time the tax_credit or credit recapture arises if a partnership expenditure whether or not deductible that gives rise to a tax_credit in a partnership_tax_year also gives rise to valid allocations of partnership loss or deduction or other downward capital_account adjustments for the year then the partners' interests in the partnership with respect to such credit or the cost giving rise to it are in the same proportion as the partners' respective distributive shares of the loss or deduction and adjustments see sec_1_704-1 example identical principles apply in determining the partners' interests in the partnership with respect to tax_credits that arise from receipts of the partnership whether or not taxable based on the information submitted and the representations made we conclude that the credit will be allowed to taxpayer and the credit may be passed through to and allocated among the members of taxpayer under the principles of sec_702 in accordance with each member’s interest in taxpayer as of the time the credit arises for purposes of the sec_29 credit a member's interest in taxpayer is determined based on a valid allocation of the receipts from the sale of the sec_29 qualified_fuel accordingly we conclude as follows conclusions plr-136568-05 the replacement of the rollers at the facility will not result in a new placed_in_service_date for the facility for purposes of sec_29 provided that the fair_market_value of the property used at the original facility continues to be more than percent of the facility’s total fair_market_value taking into account relocation and replacements the cost of the new equipment included in the facility plus the value of the property used at the original facility the sec_29 credits to which owner llc is entitled will pass through and be allocated among members of owner llc under the principles of sec_702 and in accordance with each members’ interest in the profits and losses of taxpayer as provided in the taxpayer’s llc agreement the conclusions drawn and rulings given in this letter are subject_to the requirements that the taxpayer i maintain sampling and quality control procedures that conform to astm or other appropriate industry guidelines at the facility that is the subject of this letter ii obtain regular reports from independent laboratories that have analyzed the fuel produced in such facility to verify that the coal used to produce the fuel undergoes a significant chemical change and iii maintain records and data underlying the reports that the taxpayer obtains from independent laboratories including raw ftir data and processed ftir data sufficient to document the selection of absorption peaks and integration points except as specifically ruled upon above we express no opinion concerning the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in this ruling see dollar_figure of revproc_2005_1 i r b however when the criteria in dollar_figure of revproc_2005_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely s joseph h makurath senior technician reviewer branch passthroughs special industries
